IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CYNTHIA D. BROWN AND                NOT FINAL UNTIL TIME EXPIRES TO
ANTHONY SCOTT BROWN,                FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellants,
                                    CASE NO. 1D15-1504
v.

BAYVIEW LOAN SERVICING,
LLC, BANK OF AMERICA, N.A.,
et al,

      Appellees.

_____________________________/

Opinion filed November 1, 2016.

An appeal from the Circuit Court for Duval County.
L. Haldane Taylor, Judge.

Cynthia D. Brown and Anthony S. Brown, pro se, Appellants.

Mark Morales and William Noriega of Florida Foreclosure Attorneys, PLLC, Boca
Raton, for Appellees.




PER CURIAM.

      AFFIRMED.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.